

116 HR 3863 IH: To deauthorize the New London Harbor Waterfront Channel.
U.S. House of Representatives
2019-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3863IN THE HOUSE OF REPRESENTATIVESJuly 19, 2019Mr. Courtney introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo deauthorize the New London Harbor Waterfront Channel.
	
		1.New London Harbor Waterfront Channel, Connecticut
 (a)In generalThe portion of the project for navigation, New London Harbor, Connecticut, 23-foot Waterfront Channel, authorized by section 1 of the River and Harbor Act of June 13, 1902 (32 Stat. 333) described in subsection (b) is no longer authorized beginning on the date of enactment of this Act.
 (b)Area describedThe area described in this subsection is generally the portion of the Federal navigation project lying between and around the two piers at State Pier New London, specifically described as that area—
 (1)beginning at a point N691970.24, E1180372.61; (2)running southeasterly about 47.69 feet to a point N691951.68, E1180416.54;
 (3)running southeasterly about 948.57 feet to a point N691179.20, E1180967.05; (4)running northeasterly about 304.20 feet to a point N691263.78, E1181259.26;
 (5)running northwesterly about 955.59 feet to a point N692046.26, E1180710.74; (6)running northeasterly about 100.00 feet to a point N692103.66, E1180792.62;
 (7)running southeasterly about 989.80 feet to a point N691293.17, E1181360.78; (8)running southeasterly about 93.23 feet to a point N691216.82, E1181414.30;
 (9)running southwesterly about 411.08 feet to a point N690982.28, E1181076.69; (10)running northwesterly about 198.95 feet to a point N691144.29, E1180961.23; and
 (11)running northwesterly about 1014.23 feet to the point described in paragraph (1). 